Citation Nr: 1231480	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-24 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels (dB) or greater, or three of the frequencies at 26 dB or greater, or Maryland CNC speech discrimination scores at less than 94 percent.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2008, sent prior to the initial adjudication of his claim in October 2008, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess.  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service and VA treatment records.  The Veteran has not identified any additional records that VA failed to obtain. 

In accordance with the duty to assist, a VA examination was conducted in July 2008.  The examiner noted that the claims folder was reviewed, considered the Veteran's medical and lay history, conducted appropriate tests, and provided a well-reasoned opinion.  Therefore, as the examination provided by VA was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

The Veteran claims that his bilateral hearing loss was incurred in or aggravated by his active military service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing Stephen A. Schroeder, et al., eds., Current Medical Diagnosis & Treatment 110-11 (1988).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) indicate that he had four hearing tests in service.  His entrance evaluation dated in July 1978 revealed pure tone threshold values of 10 dB (500 Hz), 10 dB (1000 Hz), 10 dB (2000 Hz), 10 dB (3000 Hz), and 10 dB (4000 Hz) in the right ear, and 10 dB (500 Hz), 10 dB (1000 Hz), 10 dB (2000 Hz), 10 dB (3000 Hz), and 20 dB (4000 Hz) in the left ear.  A hearing test in March 1979, however, showed considerably worsened values.  In the right ear, the Veteran had pure tone threshold values of 10 dB (500 Hz), 10 dB (1000 Hz), 15 dB (2000 Hz), 10 dB (3000 Hz), and 15 dB (4000 Hz) in his right ear, and 35 dB (500 Hz), 35 dB (1000 Hz), 30 dB (2000 Hz), 30 dB (3000 Hz), and 45 dB (4000 Hz) in his left ear.  According to 38 C.F.R. § 3.385, the March 1979 hearing test met VA disability standards as to the Veteran's left ear.

However, the two subsequent hearing tests taken in service show improved hearing and do not record disability-level impairment.  The test taken in September 1980 revealed pure tone threshold values of 10 dB (500 Hz), 10 dB (1000 Hz), 15 dB (2000 Hz), 15 dB (3000 Hz), and 10 dB (4000 Hz) in the right ear, and 15 dB (500 Hz), 10 dB (1000 Hz), 15 dB (2000 Hz), 15 dB (3000 Hz), and 20 dB (4000 Hz) in the left ear.  Similarly, the Veteran's separation examination in September 1982 showed values slightly shy of disability standards.  The values were 20 dB (500 Hz), 15 dB (1000 Hz), 15 dB (2000 Hz), 5 dB (3000 Hz), and 5 dB (4000 Hz) in the right ear, and 20 dB (500 Hz), 25 dB (1000 Hz), 5 dB (2000 Hz), 25 dB (3000 Hz), and 25 dB (4000 Hz) in the left ear.

In September 2007, the Veteran had an audiometric evaluation at the VA Outpatient Clinic (OPC) in Arecibo, Puerto Rico.  The following pure tone thresholds (air conduction), in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
25
LEFT
10
5
15
30
35

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The physician indicated that the Veteran had excellent speech recognition ability and mild sensorineural hearing loss above 8000 Hz in the right ear and above 3000 Hz in the left ear.  He was not recommended for a hearing aid.  However, because the Veteran has not recorded values above 40 dB at any of the above five frequencies, or at least three values above 26 dB, the September 2007 test does not meet VA disability standards.  See 38 C.F.R. § 3.385.  

The Veteran had a VA compensation examination in July 2008.  The examination included an audiometric evaluation with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
25
LEFT
5
10
15
30
35

Speech recognition scores were 100 percent for both ears.  The physician indicated that he had normal hearing in his right ear and mild sensorineural hearing loss from 3000 Hz to 4000 Hz in his left ear.  As with the September 2007 test, the values recorded in the VA compensation examination do not meet VA disability standards.

The regulations for hearing loss claims must be mechanically applied.  To have hearing loss for VA compensation purposes, the Veteran must now have or had at some point since the filing of his claim, sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385, regardless of whether he had hearing loss at disabling levels during service.  In the present case, only one of the four hearing tests performed in service produced disability-level pure tone thresholds, the March 1979 test as to the left ear.  However, his hearing improved in two subsequent tests during service, indicating that his hearing loss was not chronic.  In his two most recent tests, from September 2007 and July 2008, the Veteran again fell short of disability standards.  In addition, none of his speech discrimination scores fell under the 94 percent threshold.

Because the Veteran has not shown the existence of a current hearing impairment by VA standards, this claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


